Exhibit 10.14
AMENDMENT NO. 1
TO THE
SUA INSURANCE COMPANY
AMENDED AND RESTATED PARTNER AGENT PROGRAM AGREEMENT
     This amendment (“Amendment”) is made and entered into as of June 19, 2009
by and between Risk Transfer Programs, LLC and SUA Insurance Company, and amends
the Amended and Restated SUA Insurance Company Partner Agent Program Agreement
(“Agreement”) entered into by the parties on June 10, 2009, as amended. Any
capitalized terms used but not defined in this Amendment shall have the same
meaning set forth in the Agreement. In the event that any provision of this
Amendment and any provision of the Agreement are inconsistent or conflicting,
the inconsistent or conflicting provision of this Amendment shall be and
constitute an amendment of the Agreement and shall control, but only to the
extent that such provision is inconsistent or conflicting with the Agreement.
     Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties agree to amend the Agreement, effective as of the date hereof, as
follows:
1. The reference in the preamble to “SUA Insurance Company and its property and
casualty insurance subsidiaries and affiliates (collectively the “Company”)”
shall be deleted and replaced in its entirety with the following: “SUA Insurance
Company and (i) prior to June 19, 2011, its property and casualty insurance
subsidiaries and affiliates and (ii) on or after June 19, 2011, its property and
casualty insurance subsidiaries (collectively the “Company”)”.
2. Except as modified hereby, the Agreement shall remain in full force and
effect.
3. This Amendment may be executed in any number of counterparts and by the
parties on different counterparts each in the like form. Each counterpart shall,
when executed, be an original but all the counterparts taken together shall
constitute one and the same instrument. The execution by a party of one or more
such counterparts shall constitute execution by that party of this Amendment.
This Amendment shall not be effective until each of the parties has executed at
least one counterpart. Any facsimile copies hereof or signature hereon shall,
for all purposes, be deemed originals.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.

            SUA INSURANCE COMPANY
      By:   /s/ Daniel A. Cacchione         Name:   Daniel A. Cacchione        
Title:   Sr. VP & Chief Underwriting Officer     

            RISK TRANSFER PROGRAMS, LLC
      By:   /s/ Paul R. Hughes         Name:   Paul R. Hughes         Title:  
C.E.O.     

2